DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third light source recited in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

             Claim 6, 11, 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
                Claim 11 recites a third light source. The specification and drawings does not teach the third light source. For the purpose of examination, the third light source will be considered to be a light source.
                 Claim 6,16 recites the term operational data. The specification does not define what operational data is. For the purpose of examination, the operational data will be considered to be range in light of specification para 37 .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


               Claim 6, 11 ,16  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
              Claim 11 recites a third light source. The second light source is missing. None of the previous claims mention a second light source. It is not clear how many light sources are there. For the purpose of examination, the third light source will be considered to be a light source.
             Claim 6,16 recites the term operational data. The specification does not define what operational data is. It is not clear what operational data is. For the purpose of examination, the operational data will be considered to be range in light of specification para 37
Claim Rejections - 35 USC § 102



A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180031678 A1 (Singer et al.).

                                   Claim 1, Singer teaches a light detection and ranging (LiDAR) system comprising: 
                              a control system housing ([0021] FIG. 1A, processing unit (105) in common enclosure or housing 100);

                           a first LiDAR head housing separate and distinct from the control system housing (FIG. 1A ,[0021] note separate housing [0022] note the optical head 120.); 

                         a light source within the control system housing, the light source configured to produce a first pulse signal ([0021] FIG. 1A, note the source 110 is housed in a common signal processing unit (105) in common enclosure or housing 100.);

150 (which serves to convert received reflected light into electrical impulses).Note these components are housed in a common signal processing unit (105) in common enclosure or housing 100.);

                     a first pulse steering system within the first LiDAR head housing, the first pulse steering system configured to direct the first pulse signal in a first direction (FIG. 1A ,[0022] note the scanner/emitter 130 of an optical head.);

                   a first fiber (FIG. 1A ,[0022] an outgoing optical waveguide 115 such as optical fibers) coupled to the light source (FIG. 1A ,[0022] note source 110 ) and the first pulse steering system, the first fiber configured to carry the first pulse signal from the light source to the first pulse steering system (FIG. 1A ,[0022] an outgoing optical waveguide 115 can provide optical communication between the FM chirp source 110 and a scanner/emitter 130 of an optical head.); 

               and a second fiber (FIG. 1A [0022] Note an incoming optical waveguide 145 such as optical fibers) coupled to the light detector (FIG. 1A [0022] Note a receiver 150 )and the first pulse steering system, the second fiber configured to carry a first returned pulse signal from the first LiDAR head housing to the light detector (FIG. 1A [0022] Note an incoming optical waveguide 145 can direct reflected light collected by an optical input 140 of an optical head 120 to a receiver 150 of the signal and processing unit 105.).  

                           Claim 2, Singer teaches the LiDAR system of claim 1, wherein the light source is further configured to produce a second pulse signal and the light detector is further configured to detect a second return pulse signal associated with the second pulse signal ([0027] Note a single signal and processing unit 105 is optically coupled to two or more optical heads (130A to 130F) using optical waveguides, as shown in FIGS. 2B. Note the modulated light from one or more optical head(s) 130 is directed to a receiver 150 via incoming optical fibers or waveguides), the system further comprising :

                              a second LiDAR head housing separate and distinct from the control system housing and the first LiDAR head housing ([0027] FIG. 2B, Note a single signal and processing unit 105 is optically coupled to two or more optical heads (130A to 130F) using optical waveguides. It can be seen from FIG. 2B that optical heads and signal processing unit are in separate housings.);

                             a second pulse steering system within the second LiDAR head housing, the second pulse steering system configured to direct the second pulse signal in a second direction ([0027] FIG. 2B Note optical heads (130A to 130F).[0022] FIG. 1A , note that each optical head  has a scanner/emitter as shown in FIG, 1A. From FIG 2B, it can be seen that there are plurality of optical heads 130 that are emitting light in different directions.);

                            a third fiber ([0027] FIG. 2B.  Note outgoing optical fibers) coupled to the light source (FIG. 2B [0027] note source 110) and the second pulse steering system, the third fiber configured to carry the second pulse signal from the light source to the second pulse steering 
       
                          and  -15-sf-3993138Attorney Docket No.: 77802-20008.30a fourth fiber ([0027] FIG. 2B.  Note incoming optical fibers) coupled to the light detector and the second LiDAR head housing, the fourth fiber configured to carry the second returned pulse signal from the second pulse steering system to the light detector ([0027] a single signal and processing unit 105 is optically coupled to two or more optical heads (130A to 130F) using optical waveguides, as shown in FIG. 2B. Note, the light from one or more optical head(s) 130 is transported to a receiver 150 via incoming optical fibers or waveguides. ).  
                                  

                       Claim 3, Singer teaches the LiDAR system of claim 1, further comprising: a controller within the control system housing, the controller electrically coupled to the first steering system and configured to set at least one operational parameter of the first steering system ([0017] Such a system can also include a controller that receives such electrical signals and derives information related to the distance of reflecting objects. Such a controller can also be coupled to the optical scanner, and provide instructions for rate and direction of the scanning stream of optical pulses or chirps.).  

                            Claim 4, Singer teaches the LiDAR system of claim 2, further comprising: a controller within the control system housing, the controller electrically coupled to the second steering system and configured to set at least one operational parameter of the second steering system ([0017] Such a controller can also be coupled to the optical scanner, and provide instructions for rate and direction of the scanning stream of optical pulses or chirps. [0027] Note, it can be seen from FIG. 2B a single signal and processing unit 105 is optically coupled to two or more optical heads (130A to 130F) using optical waveguides and processing unit 105 includes controller 160). 

                             Claim 5, Singer teaches the LiDAR system of claim 4, wherein the controller is electrically coupled to the first steering system and configured to set at least one operational parameter of the first steering system ([0017] Such a controller can also be coupled to the optical scanner, and provide instructions for rate and direction of the scanning stream of optical pulses or chirps. [0027] Note, it can be seen from FIG. 2B a single signal and processing unit 105 is optically coupled to two or more optical heads (130A to 130F) using optical waveguides and processing unit 105 includes controller 160 as mentioned in [0028]). 

                               Claim 6, Singer teaches the LiDAR system of claim 3, wherein the controller is configured to receive operational data (with 112 issues, it will be considered to be range) from the first steering system ([0017] Such a system can also include a controller that receives such electrical signals and derives information related to the distance of reflecting objects.).    

                                 Claim 7, Singer teaches the LiDAR system of claim 1, wherein the control system housing is temperature controlled or configured to be in a temperature controlled environment ([0021] Note the signal processing unit (105) or housing 100, which can be positioned at a central or convenient position within the vehicle and within vehicle can be the passenger compartment or rear view mirror assembly and all these places are temperature controlled.). 

                       Claim 8, Singer teaches the LiDAR system of claim 1, wherein the first LiDAR head housing is not temperature controlled or in a temperature controlled environment ([0026] This permits installation of an optical head of the inventive concept in a wide variety of locations on a vehicle, for example behind a front grill, within a door or roof panel, inside of a bumper assembly, etc.).  

                           Claim 9, Singer teaches the LiDAR system of claim 1, wherein the first pulse steering system is configured to receive the first return pulse ([0017] note reflected pulses.[0023] Note an optical head can include an optical scanner 130 (for example, an X/Y scanner) and an optical input 140 for reflected pulses or chirps.).  

                           Claim 10, Singer teaches the LiDAR system of claim 1, wherein the LiDAR system is configured so that the first returned pulse bypasses the first pulse steering system ([0023] an optical head can include an optical scanner 130 (for example, an X/Y scanner) and an optical input 140 for reflected pulses or chirps. [0024] An optical input 140 can include a device for gathering light that is positioned to direct incoming, reflected light to an incoming 145 that is optically coupled to a receiver 150, which can be located at a distance from the optical head. For example, a lens or mirror can be positioned behind an optically transparent window of an optical head 120.).  

                           Claim 11, Singer teaches the LiDAR system of claim 1 further comprising:  -16- sf-3993138Attorney Docket No.: 77802-20008.30 

                         a third LiDAR head housing separate and distinct from the control system housing and the first and second LiDAR head housing (FIG. 2B [0027] Note optical heads (130A to 130F).);
 

                         and a third pulse steering system within the third LiDAR head housing, the third pulse steering system configured to direct a third pulse signal in a third direction, wherein the third pulse steering system is coupled to a third light source (with the 112 issues, it will be considered to be a light source) via a plurality of fibers and a plurality of fiber connectors. ([0027] In a preferred embodiment a single signal and processing unit 105 is optically coupled to two or more optical heads (130A to 130F) using optical waveguides, as shown in FIGS. 2B. [0022] FIG. 1A, Note each optical head of FIG. 2B includes a scanner/emitter . [0032] Note an optical connector).  

                       Claim 12, Singer teaches a method comprising: 
110 is housed in a common signal processing unit (105) in common enclosure or housing 100.);

                   transmitting, using a first fiber (FIG. 1A ,[0022] note waveguide 115 and optical fiber) coupled to the light source (FIG. 1A ,[0022] note source 110) and a first steering system (FIG. 1A ,[0022] note scanner/emitter 130 ), the first pulse signal from the light source to the first pulse steering system, wherein the first pulse steering system is within a first LiDAR head housing separate and distinct from the control system housing (FIG. 1A ,[0022] note optical head 120.);


                directing, using the first pulse steering system, the first pulse signal in a first direction (FIG. 1A, [0022] note the scanner/emitter 130 of an optical head.);

                 transmitting, using a second fiber (FIG. 1A [0022] note an incoming optical waveguide 145 ) coupled to the light detector (FIG. 1A [0022] note a receiver 150 )  and the first pulse steering system (FIG. 1A ,[0022] note scanner/emitter 130 ), a first returned pulse signal associated with the pulse signal from the first LiDAR head housing to a light detector (FIG. 1A [0022] note reflected light) wherein the light detector is within the control system housing (FIG. 1A [0022] note receiver 150 of the signal and processing unit 105.).



                           Claim 13, Singer teaches the method of claim 12, further comprising: producing, using the light source, a second pulse signal ([0027] note a single signal and processing unit 105 is optically coupled to two or more optical heads (130A to 130F) using optical waveguides. Plurality of pulses are produced and sent to plurality of optical heads); 

                         transmitting, using a third fiber (FIG. 2B [0027] note outgoing optical fibers) coupled to the light source (FIG. 2B [0027] note source 110)  and a second pulse steering system (FIG. 2B [0027] optical heads (130A to 130F) and each optical head includes a scanner), the second pulse signal from the light source to the second pulse steering system, wherein the second pulse steering system is within a second LiDAR head housing and wherein the second LiDAR head housing is separate and distinct from the control system housing and the first LiDAR head housing (FIG. 2B [0027] a single signal and processing unit 105 is optically coupled to two or more optical heads (130A to 130F).); 

                     directing, using the second pulse steering system, the second pulse signal in a second direction ([0027] Note as shown in FIG. 2B, multiple optical heads are directing light in different directions.); -17- 

150) and the second LiDAR head housing, a second returned pulse signal associated with the second pulse signal from the second pulse steering system to the light detector ([0027] a single signal and processing unit 105 is optically coupled to two or more optical heads (130A to 130F) using optical waveguides, as shown in FIGS. 2B. Note, the light from one or more optical head(s) 130 is directed to a receiver 150 via incoming optical fibers or waveguides. [0017] note, a receiver for receiving captured-waveforms or chirps and converting the captured waveforms or chirps into electrical signals. Also note, the distance of reflecting objects. ); 

                           and detecting, using the light detector, the second return pulse signal ([0017] note, a receiver for receiving captured-waveforms or chirps and converting the captured waveforms or chirps into electrical signals. Also note, the distance of reflecting objects.).  

                               Claim 14, Singer teaches the method of claim 12, further comprising: setting, using a controller within the control system housing, at least one operational parameter of the first steering system, wherein the controller is electrically coupled to the first steering system ([0017] Such a system can also include a controller that receives such electrical signals and derives information related to the distance of reflecting objects. Such a controller can also be coupled to the optical scanner, and provide instructions for rate and direction of the scanning stream of optical pulses or chirps. [0021] and [0022] FIG. 1A. Note the controller 160 is coupled to optical head 120).  

                             Claim 15, Singer teaches the method of claim 13, further comprising: setting, using a controller within the control system housing, at least one operational parameter of the second steering system, wherein the controller is electrically coupled to the second steering system ([0017] Such a system can also include a controller that receives such electrical signals and derives information related to the distance of reflecting objects. Such a controller can also be coupled to the optical scanner, and provide instructions for rate and direction of the scanning stream of optical pulses or chirps. [0027] Note, it can be seen from FIG. 2B a single signal and processing unit 105 is optically coupled to two or more optical heads (130A to 130F) using optical waveguides and processing unit 105 includes controller 160).  

                           Claim 16, Singer teaches the method of claim 15, wherein the controller is configured to receive operational data (with 112 issues, it will be considered to be range)  from the first steering system ([0017] Such a system can also include a controller that receives such electrical signals and derives information related to the distance of reflecting objects. Such a controller can also be coupled to the optical scanner, and provide instructions for rate and direction of the scanning stream of optical pulses or chirps.).     

                            Claim 17, Singer teaches the method of claim 12, wherein the control system housing is temperature controlled or configured to be in a temperature controlled environment ([0021] Note the signal processing unit (105) or housing 100, which can be positioned at a central or convenient position within the vehicle and within vehicle can be the passenger compartment or rear view mirror assembly and all these places are temperature controlled.). 
 

                           Claim 18, Singer teaches the method of claim 12, wherein the first LiDAR head housing is not temperature controlled or in a temperature controlled environment ([0026] This permits installation of an optical head of the inventive concept in a wide variety of locations on a vehicle, for example behind a front grill, within a door or roof panel, inside of a bumper assembly, etc.).    

                          Claim 19, Singer teaches the method of claim 12, wherein the first pulse steering system is configured to receive the first return pulse ([0017] note reflected pulses.[0023]FIG. 1A, Note an optical head can include an optical scanner 130 (for example, an X/Y scanner) and an optical input 140 for reflected pulses or chirps.).  

                             Claim 20, Singer teaches the method of claim 12, wherein the LiDAR system is configured so that the first returned pulse bypasses the first pulse steering system ([0023] an optical head can include an optical scanner 130 (for example, an X/Y scanner) and an optical input 140 for reflected pulses or chirps. [0024] An optical input 140 can include a device for gathering light that is positioned to direct incoming, reflected light to an incoming waveguide 145 that is optically coupled to a receiver 150, which can be located at a distance from the optical head.).  


                                                                        Conclusion
Examiner’s Note: The reference US 10852398 B2 (Yu et al.) is cited but not used. Independent claims can also be rejected by the LIDAR system taught by YU.  Yu teaches a LIDAR system in FIG. 2A that includes a base laser module 12 and remote laser modules 11.  LIDAR fiber links are used to optically couple the remote laser modules 11 to the base laser module 12 and to deliver the probe laser pulses from the base laser module 12 to the remote laser modules 11 at desired locations on the vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDA NASER whose telephone number is (571)272-5233. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/SANJIDA NASER/Examiner, Art Unit 3645           

/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645